                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIMOTHY HOPTON,                                     Case No. 18-cv-05435-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE CROSS MOTIONS FOR
                                                  v.                                         SUMMARY JUDGMENT
                                   9

                                  10     ANDREW SAUL,                                        Re: Dkt. No. 18, 29
                                         Commissioner of Social Security,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff Timothy Hopton seeks social security benefits for mental impairments, including
                                  14
                                       obsessive compulsive disorder (OCD), generalized anxiety disorder, panic disorder, major
                                  15
                                       depressive disorder, and an insomnia disorder. (Administrative Record (“AR”) 59.) Pursuant to
                                  16
                                       42 U.S.C. § 405(g), Plaintiff filed this lawsuit for judicial review of the final decision by the
                                  17
                                       Commissioner of Social Security (“Commissioner”) denying his benefits claim. Now before the
                                  18
                                       Court are Plaintiff’s and Defendant’s Motions for Summary Judgment. (Dkt. Nos. 18, 29.)
                                  19
                                       Because the Administrative Law Judge’s weighing of the medical evidence and adverse credibility
                                  20
                                       finding are not supported by substantial evidence, the Court GRANTS Plaintiff’s motion, DENIES
                                  21
                                       Defendant’s cross-motion, and REMANDS for an award of benefits.
                                  22
                                                                              LEGAL STANDARD
                                  23
                                              A claimant is considered “disabled” under the Social Security Act if she meets two
                                  24
                                       requirements. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).
                                  25
                                       First, the claimant must demonstrate “an inability to engage in any substantial gainful activity by
                                  26
                                       reason of any medically determinable physical or mental impairment which can be expected to
                                  27
                                       result in death or which has lasted or can be expected to last for a continuous period of not less
                                  28
                                   1   than 12 months.” 42 U.S.C § 423(d)(1)(A). Second, the impairment or impairments must be

                                   2   severe enough that she is unable to do her previous work and cannot, based on her age, education,

                                   3   and work experience “engage in any other kind of substantial gainful work which exists in the

                                   4   national economy.” 42 U.S.C. § 423(d)(2)(A). To determine whether a claimant is disabled, an

                                   5   administrative law judge (ALJ) is required to employ a five-step sequential analysis, examining:

                                   6   (1) whether the claimant is engaging in “substantial gainful activity”; (2) whether the claimant has

                                   7   a severe medically determinable physical or mental impairment” or combination of impairments

                                   8   that has lasted for more than 12 months; (3) whether the impairment “meets or equals” one of the

                                   9   listings in the regulations; (4) whether, given the claimant’s “residual function capacity,” (“RFC”)

                                  10   the claimant can still do her “past relevant work”; and (5) whether the claimant “can make an

                                  11   adjustment to other work.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012); see also 20

                                  12   C.R.F. §§404.1520(a), 416.920(a).
Northern District of California
 United States District Court




                                  13          An ALJ’s “decision to deny benefits will only be disturbed if it is not supported by

                                  14   substantial evidence or it is based on legal error.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

                                  15   2005) (internal quotation marks and citation omitted). “Substantial evidence means such relevant

                                  16   evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal

                                  17   quotation marks and citation omitted). “Where evidence is susceptible to more than one rational

                                  18   interpretation, it is the ALJ’s conclusion that must be upheld.” Id. In other words, if the record

                                  19   “can reasonably support either affirming or reversing, the reviewing court may not substitute its

                                  20   judgment for that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 523

                                  21   (9th Cir. 2014) (internal quotation marks and citation omitted). However, “a decision supported

                                  22   by substantial evidence will still be set aside if the ALJ does not apply proper legal standards.” Id.

                                  23                                            BACKGROUND

                                  24   I.     Procedural Background

                                  25          Plaintiff filed applications for Title II and Title XVI social security disability benefits on

                                  26   June 13, 2014 and August 18, 2014, respectively. (AR 245-48, 249-57). He alleged that the

                                  27   disability began on December 21, 2013. (AR 245). The Commissioner denied both applications

                                  28   initially and upon reconsideration in June 2015. (AR 142, 160). A month later, Plaintiff filed a
                                                                                         2
                                   1   request for a hearing before an ALJ. (AR 169.) In February 2017, Plaintiff appeared and testified

                                   2   before ALJ Michael A. Cabotaje. (AR 7.) Aside from the Plaintiff, Joel M. Greenberg, a

                                   3   vocational expert, also testified. (Id.)

                                   4           In June 2017, the ALJ issued an unfavorable decision. (AR 53-68.) Plaintiff filed a

                                   5   request for review of the ALJ’s decision, but in August 2018, the Appeals Council determined that

                                   6   it would not review the ALJ’s findings, making the ALJ’s decision final. (AR 1-6.) Plaintiff then

                                   7   sought review in this Court. (Dkt. No. 1.) In accordance with Civil Local Rule 16-5, the parties

                                   8   filed cross-motions for summary judgment (Dkt. Nos. 18, 29), which are now ready for decision

                                   9   without oral argument.

                                  10   II.     Administrative Record

                                  11           Plaintiff was born on November 11, 1978 and resides in American Canyon, California.

                                  12   (AR 15). He dropped out of high school while in the 12th grade because of panic attacks, and
Northern District of California
 United States District Court




                                  13   does not have a GED. (AR 493.) He also has a history of mental health issues in his family: both

                                  14   of his parents, now deceased, were frequently hospitalized due to mental health issues, and his

                                  15   brother suffers from schizophrenia. (Id.) Plaintiff alleges that he has been unable to work since

                                  16   December 21, 2013 because of mental impairments, including OCD, anxiety disorder, and chronic

                                  17   insomnia disorder. (AR 270.)

                                  18           A.      Medical Evaluations and Physician Statements1

                                  19                   1.      Psychological Evaluation by Dr. John Kiefer

                                  20           Dr. John Kiefer is a consultative psychologist who examined the Plaintiff twice at the

                                  21   Agency’s request. Once on January 24, 2012, prior to the alleged onset date, and again after the

                                  22   onset date, on January 20, 2015. (AR 397-402, 492-497.) During the first examination, Dr. Kiefer

                                  23   noted that the Plaintiff was cooperative throughout the interview, and his thought processes were

                                  24   logical, goal-directed, and without indications of hallucinations or delusions. (AR 397-400.)

                                  25   Further, Dr. Kiefer found Plaintiff’s intellectual functioning to be average, with an adequate fund

                                  26   of knowledge, able to do simple math calculations, normal concentration abilities, limited

                                  27

                                  28
                                       1
                                        This Order only summarizes the medical evidence relevant to the issues raised on the parties’
                                       cross-motions for summary judgment.
                                                                                     3
                                   1   judgment, some ability to do abstract thinking, and fair insight. (AR 400-01.) Dr. Kiefer

                                   2   diagnosed Plaintiff with OCD, panic disorder with agoraphobia, rule out hypochondriasis, rule out

                                   3   delusional disorder, and gave a Global Assessment of Function (GAF) score of 45. (AR 401.) He

                                   4   concluded that the likelihood of Plaintiff’s mental condition improving within the next 12 months

                                   5   was poor. (Id.) Dr. Kiefer opined that the Plaintiff had a: 1) fair ability to understand, remember,

                                   6   and carry out short and simple instructions; 2) poor ability to understand and remember complex

                                   7   instructions; 3) fair ability to maintain attention and concentration; 4) poor ability to interact with

                                   8   coworkers and accept instructions from a supervisor; 5) poor ability to sustain an ordinary routine

                                   9   without special supervision; 6) poor ability to complete a normal workday/workweek at a

                                  10   consistent pace without interruptions; and 7) poor ability to deal with changes in the workplace

                                  11   setting. (AR 401.) Dr. Kiefer ended his report with the observation that the likelihood of Plaintiff

                                  12   deteriorating in the work environment is high. (AR 402.)
Northern District of California
 United States District Court




                                  13          Three years later, Dr. Kiefer again examined Plaintiff. (AR 492-497.) During this visit, as

                                  14   before, Dr. Kiefer noted that Plaintiff was cooperative throughout the interview, and his thought

                                  15   processes were logical, goal-directed, and without indications of hallucinations or delusions. (AR

                                  16   494.) Similarly, Plaintiff’s intellectual functioning was again found to be average, with an

                                  17   adequate fund of knowledge, able to do simple math calculations, normal concentration abilities,

                                  18   limited judgment and ability to do abstract thinking, and fair insight. (AR 495.) Dr. Kiefer

                                  19   diagnosed Plaintiff with insomnia disorder, OCD, generalized anxiety disorder, dysthymia, and

                                  20   rule out delusional disorder. (AR 495-96.) He noted that Plaintiff appeared to respond to

                                  21   questions in an open and honest manner, did not appear to be exaggerating his symptoms, and was

                                  22   consistent in his account. (AR 496.) Dr. Kiefer also wrote that the likelihood of Plaintiff’s mental

                                  23   condition improving in the next twelve months was poor, as Plaintiff appeared to be resistant to

                                  24   treatment, specifically a sleep study. (Id.) Like the previous visit, Dr. Kiefer opined on Plaintiff’s

                                  25   abilities as follows: 1) good ability to understand, remember, and carry out very short and simple

                                  26   instructions; 2) good ability to understand and remember complex instructions; 3) good ability to

                                  27   maintain attention and concentration; 4) poor ability to interact with coworkers and accept

                                  28   instructions from a supervisor; 5) poor ability to sustain an ordinary routine without special
                                                                                          4
                                   1   supervision; 6) poor ability to complete a normal workday/workweek at a consistent pace without

                                   2   interruptions; and 7) poor ability to deal with changes in the workplace setting. (Id.) Dr. Kiefer

                                   3   again ended his report with the observation that the likelihood of Plaintiff deteriorating in the work

                                   4   environment is high. (Id.) Apart from some improvements in nos. 1, 2, and 3 there was no change

                                   5   in Plaintiff’s condition in Dr. Kiefer’s assessment during the two visits.

                                   6                  2.      Psychological Evaluation by Dr. Judith Speed

                                   7          Dr. Judith Speed is a treating psychologist who saw Plaintiff over the course of several

                                   8   months. (AR 701-07.) On January 6, 2017, Dr. Speed completed a “Medical Source Statement”

                                   9   form reflecting Plaintiff’s impairments. (AR 701-05.) Out of the 20 listed categories concerning

                                  10   mental impairment and ability to work, Dr. Speed assessed that Plaintiff had “severe” limitations

                                  11   in 6 of them: 1) ability to perform activities within a schedule, maintain regular attendance and be

                                  12   punctual within customary tolerances; 2) ability to make simple work-related decisions; 3) ability
Northern District of California
 United States District Court




                                  13   to complete a normal workday and workweek without interruptions from psychologically based

                                  14   symptoms and to perform at a consistent pace without an unreasonable number and length of rest

                                  15   periods; 4) ability to respond appropriately to changes in the work setting; 5) ability to travel to

                                  16   unfamiliar places or to use public transportation; and 6) ability to set realistic goals or to make

                                  17   plans independently of others. (AR 702-03.) Severe is defined as “[a] severe limitation which

                                  18   precludes the individual’s ability usefully to perform the designate activity or to sustain

                                  19   performance of the designated activity.” (AR 701.)

                                  20          Dr. Speed further found that under the criteria established by Social Security Rulings 85-

                                  21   15 and 96-9p, Plaintiff had a “substantial loss” of ability in three of the four basic work-related

                                  22   activities on a sustained basis, meaning a full work-week schedule of 8-hour days, 5 days a week.

                                  23   (AR 703-04.) Substantial loss is defined as “a substantial loss of ability to perform a basic mental

                                  24   activity when he or she cannot perform the particular activity in regular, competitive employment

                                  25   but, at best, could do so only in a sheltered work setting where special considerations and attention

                                  26   are provided.” (AR 704.) A finding of substantial loss in any one of the activities can justify a

                                  27   finding of disability. (AR 703.) Specifically, according to Dr. Speed, Plaintiff had substantial loss

                                  28   in ability to: 1) understand, remember, and carry out simple instructions; 2) make judgments that
                                                                                          5
                                   1   are commensurate with the functions of unskilled work, i.e., simple work-related decisions; 3)

                                   2   ability to deal with changes in a routine work setting. (AR 704.) Dr. Speed did not find a

                                   3   substantial loss in ability to respond appropriately to supervision, co-workers and usual work

                                   4   situations. (Id.) According to Dr. Speed, her assessed limitations of Plaintiff’s abilities had lasted

                                   5   twelve continuous months or could be expected to last for that long at the assessed severity. (Id.)

                                   6   Dr. Speed evaluated that Plaintiff’s assessed limitations began in Summer 2005. (Id.)

                                   7           In a subsequent letter dated January 20, 2017, Dr. Speed further described Plaintiff’s

                                   8   treatment and noted the history of mental illness in Plaintiff’s family. (AR 707.) Dr. Speed wrote

                                   9   that while Plaintiff “appears very motivated to address and alleviate the symptoms of anxiety and

                                  10   depression, they continue to be present at a consistent and high level, and his use of techniques

                                  11   [to] reduce these symptoms has, to date, minimal success at best.” (AR 707.) Further, Plaintiff’s

                                  12   prognosis is “guarded,” and the “mental health issues have been present for most of [Plaintiff’s]
Northern District of California
 United States District Court




                                  13   life and efforts to address and alleviate symptoms have been minimally to not all successful.” (Id.)

                                  14                   3.         Psychological Evaluation by Dr. Amy Jenks

                                  15           Dr. Amy Jenks is a treating psychologist who treated the Plaintiff for OCD in 2011, before

                                  16   the alleged onset date. (AR 528.) In a letter dated June 29, 2016, Dr. Jenks noted that the Plaintiff

                                  17   “had a history of severe symptoms of OCD that had been inadequately treated.” (Id.) Dr. Jenks

                                  18   wrote that the Plaintiff’s “symptoms interfered significantly with his activities of daily living and

                                  19   his ability to obtain employment or maintain a job.” Ultimately, the therapy stopped “due to lack

                                  20   of response to treatment.” (Id.)

                                  21           B.      ALJ Hearing

                                  22           On February 8, 2017, Plaintiff appeared with his representative at a hearing before ALJ

                                  23   Michael A. Cabotaje in Vallejo, California. (AR 7.) Plaintiff and Joel M. Greenberg, a vocational

                                  24   expert, testified. (Id.)

                                  25                   1.         Plaintiff’s Testimony

                                  26           Plaintiff testified that he cannot work because of frequent “issues related to anxiety and

                                  27   insomnia,” with the latter being more chronic since last fall. (AR 15-16.) He explained that he

                                  28   gets overwhelmed when he is working, and the anxiety continues to build up the more he works,
                                                                                          6
                                   1   especially if he is doing physical labor. (AR 15-16.) When he gets stimulated, he gets triggered,

                                   2   which “sets off feelings of panic.” (AR 16.) The frequency of panic attacks depends on the nature

                                   3   of the task. (Id.) He also gets triggered by “being away from home, having to drive, sitting at a

                                   4   stoplight, having to be somewhere on time,” and the symptoms start to “snowball in [his] body.”

                                   5   (Id.)

                                   6           Further, Plaintiff testified that when his insomnia gets worse, he cannot sustain a task and

                                   7   feels “impaired mentally through being able to figure stuff out and problem solve and focus on the

                                   8   task at hand.” (AR 36-37.) When he is sleep deprived, he feels a “devastation,” and “tend[s] to

                                   9   obsess about the possibility of more sleep deprivation, and the feeling of sleep deprivation tends to

                                  10   aggravate the fear of more sleep deprivation.” (AR 39.) He has more panic attacks if he is sleep

                                  11   deprived and away from home. (AR 39.)

                                  12           Since his onset date, Plaintiff has finished a vocational rehabilitation program at the Thrive
Northern District of California
 United States District Court




                                  13   Café where, on average, he worked four hours a day, two or three days a week. (AR 17.) He

                                  14   enrolled in the vocational program in the hope “to get better and try to learn to work again.” (Id.)

                                  15   At the beginning of the program, he was “quite on the edge of . . . having panic attacks. (Id.)

                                  16   While with the program, he had a “peer mentor” assigned to him and sometimes he would have to

                                  17   suddenly leave the job and take a break because of building anxiety. (AR 18.) Because it was a

                                  18   vocational rehabilitation program, he could do so. (Id.) On average, Plaintiff would have severe

                                  19   anxiety or panic two times a week. (AR 30-31.) Towards the end of the program when his

                                  20   insomnia worsened, he frequently called in sick. (Id.) He described the peer mentor relationship

                                  21   as one where the mentor was “holding [his] hand, basically” through the program, and frequently

                                  22   gave him rides to work given Plaintiff’s anxiety around driving and taking public transportation.

                                  23   (AR 29-30.) Besides the Thrive Café, Plaintiff also worked at a winery as a temporary worker,

                                  24   but that only lasted two days because of panic attacks. (AR 19-20.) Prior to the winery, he

                                  25   worked at Coca Cola, but ultimately had to quit that job as well because of “recurrent panic attacks

                                  26   while on the job.” (AR 32.)

                                  27           When asked by the ALJ why he was not completely compliant with medication, Plaintiff

                                  28   explained that he “tend[s] to a lot of reading on pharmacology medications,” and is wary of
                                                                                         7
                                   1   medication that “could be [a] risk for making things worse long-term.” (AR 23.) Plaintiff

                                   2   researches on the Internet, reads scientific journals, and has “accumulated basic understanding of

                                   3   some of the scientific technology.” (AR 24.) Even though he has been advised by his therapists

                                   4   to read less about his medications, Plaintiff cannot fully comply because “if something is a risk to

                                   5   [his] health, [he] has to know,” and “it’s part of [his] obsessive nature” to know. (AR 35-36, 691-

                                   6   92.) Plaintiff reported being compliant with his medication when he worked at the Thrive Café

                                   7   and his previous jobs. (AR 31-32.) He also stated that he continues to try various medications

                                   8   with his current doctor, but “almost all of the medications have not been helpful.” (AR 33.)

                                   9          Because of his inability to work, Plaintiff said that he spends his time playing guitar,

                                  10   watching movies, and listening to music to pass the time. (AR 26.) He also started learning

                                  11   sewing patterns and taught himself how to make hats. (Id.) However, he has not made a hat in a

                                  12   while, and working on new patterns has been very slow without much progress “because of the
Northern District of California
 United States District Court




                                  13   difficulties in [his] life.” (Id.) The last hat he made was in October 2015. (AR 40.) He hardly

                                  14   cooks and does not leave the house “very often.” (AR 27.) Occasionally, he gets out and sees

                                  15   friends, but “it’s been happening less and less.” (AR 28.) He applied for MediCal and may have

                                  16   had assistance in filling out the paperwork. (Id.)

                                  17                  2.      Vocational Expert’s Testimony

                                  18          Joel M. Greenberg, vocational expert, testified that in his current state, Plaintiff will not be

                                  19   able to do the jobs he has done in the past. (AR 43.) The ALJ posited the following hypothetical

                                  20   to Mr. Greenberg:

                                  21                  Assume a hypothetical individual of the claimant’s age and education
                                                      and with the past jobs that you described. Further, assume that this
                                  22                  individual is limited to work at all exertional levels but limited to
                                                      performing simple, routine, repetitive tasks, could not perform work
                                  23                  that requires a specific production rate, such as assembly line work,
                                                      can deal with no more than occasional changes and activities or work
                                  24                  setting during the workday, would require frequent supervision, never
                                                      work around hazards, defines as unprotected heights and dangerous
                                  25                  moving machinery, and limited to simple, work-related decisions.
                                  26
                                       (AR 42-43.) Upon clarification that the RFC included the need for “frequent supervision,” Mr.
                                  27
                                       Greenberg opined that an individual with the above RFC could not perform other work he had
                                  28
                                                                                            8
                                   1   identified, as a dishwasher or janitor. (AR 45-46.) He further added that with the additional

                                   2   condition to the hypothetical of being “off-task 15% of the time,” the person would not be

                                   3   employable, “especially in the type of unskilled, entry-level jobs identified.” (AR 46-47.)

                                   4          C.      ALJ’s Decision

                                   5          On June 1, 2017, the ALJ issued a written decision denying Plaintiff’s applications and

                                   6   finding that Plaintiff was not disabled within the meaning of the Social Security Act based on the

                                   7   testimony, evidence, and the Social Security Administration’s five-step sequential evaluation

                                   8   process for determining disability. (AR 53-68.)

                                   9          At Step One, the ALJ concluded that Plaintiff had not engaged in substantial gainful

                                  10   activity since his disability onset date of December 21, 2013. (AR 58.)

                                  11          At Step Two, the ALJ found that Plaintiff has the following severe impairments: insomnia

                                  12   disorder, OCD, generalized anxiety disorder, panic disorder, and major depressive disorder. (AR
Northern District of California
 United States District Court




                                  13   59.)

                                  14          At Step Three, the ALJ found that Plaintiff did not have an impairment or combination of

                                  15   impairments that meets or medically equals the severity of one of the listed impairments in 20

                                  16   CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), and

                                  17   416.926). (Id.) For Plaintiff’s mental impairments, the ALJ considered listings 12.04 and 12.06.

                                  18   (Id.) The ALJ found that Plaintiff’s mental impairments did not cause at least two “marked”

                                  19   limitations or one “extreme” limitation such that the Paragraph B criteria was not satisfied. (Id.)

                                  20   In addition, the ALJ found that Plaintiff’s mental impairments did not satisfy Paragraph C criteria

                                  21   because the mental disorder was not “serious and persistent.” (Id.)

                                  22          Before reaching step four, the ALJ considered Plaintiff’s RFC and determined that Plaintiff

                                  23   “has the residual functional capacity to perform medium work” as defined under 20 C.F.R. §

                                  24   404.1567(c) and 416.967(c) with the following exceptions:

                                  25                  [Plaintiff] is limited to performing simple, routine, repetitive tasks.
                                                      Also, he cannot perform work that requires a specific production rate,
                                  26                  such as assembly line work; he can deal with no more than occasional
                                                      changes in activities or work setting during the workday; he requires
                                  27                  occasional supervision; he can never work around hazards, defined as
                                                      unprotected heights and dangerous moving machinery; and he is
                                  28                  limited to making simple work-related decisions.
                                                                                         9
                                       (AR 60.)
                                   1

                                   2          In making his RFC determination, the ALJ found that Plaintiff’s “medically determinable
                                   3   impairments could reasonably be expected to cause the alleged symptoms; however, the
                                   4   [Plaintiff’s] statements considering the intensity, persistence and limiting effects of these
                                   5   symptoms are not entirely consistent with the medical evidence and other evidence in the record.”
                                   6   (AR 61.) In support of his determination, the ALJ cited Plaintiff’s treatment history, daily
                                   7   activities, the objective medical evidence, and subjective symptoms reported to treatment
                                   8   providers. (AR 61-67.) ALJ did not include any limitation in the RFC finding about “being off-
                                   9   task, having to leave the worksite, or missing two or more days of work a month” because they
                                  10   were “not totally supported by the record.” (AR 67.)
                                  11          In considering the medical evidence, the ALJ gave “little weight” to Dr. Jenks’ assessment
                                  12   of Plaintiff’s OCD because the treatment was before the alleged onset date. (AR 64.) Similarly,
Northern District of California
 United States District Court




                                  13   the ALJ gave little weight to Dr. Kiefer’s first consultative examination of Plaintiff’s because it
                                  14   pre-dated the alleged onset date and was “inconsistent with the evidence.” (AR 65.) The ALJ
                                  15   gave “partial weight” to Dr. Kiefer’s second examination and only accepted Dr. Kiefer’s opinions
                                  16   “to the extent that they are consistent with the treating psychologist opinion of Dr. Judith Speed.”
                                  17   (Id.) The ALJ also relied on Plaintiff’s “ability to work at a café and work well with supervisors”
                                  18   as a basis for his assessment of Dr. Kiefer’s opinions. (Id.)
                                  19          Next, the ALJ gave “partial weight” to Dr. Speed’s opinion of Plaintiff’s abilities. (AR
                                  20   66.) In support of his assessment, the ALJ cited Plaintiff’s ability to “sew hats from patterns . . .
                                  21   do internet research, borrow books from the library, and read and understand information from
                                  22   peer review studies and scientific journals about pharmacology of medications,” Plaintiff’s
                                  23   participation in the rehabilitation program at Thrive Café, and applying for MediCal. (Id.)
                                  24          At Step Four, the ALJ agreed with the vocational expert’s hearing testimony that the
                                  25   Plaintiff is “unable to perform any past relevant work.” (Id.) (citing 20 C.F.R. 404.1565 and
                                  26   416.965.)
                                  27          At Step Five, the ALJ concluded that Plaintiff was not disabled because there were jobs
                                  28   that exist in significant numbers in the national economy that he could perform including
                                                                                          10
                                   1   dishwasher and cleaner II. (AR 67-68.) The ALJ based this determination on the vocational

                                   2   expert’s testimony and Plaintiff’s residual functional capacity, age, education, and work

                                   3   experience. (AR 68.)

                                   4                                               DISCUSSION

                                   5            Plaintiff challenges the ALJ’s decision in numerous respects. First, Plaintiff contends that

                                   6   the ALJ’s Step Three determination was in error because the ALJ failed to properly assess

                                   7   Plaintiff’s mental impairments under the Paragraph B criteria for Listings 12.04 and 12.06.

                                   8   Second, Plaintiff asserts that the ALJ’s RFC determination is not supported by substantial

                                   9   evidence because of errors the ALJ made when weighing the medical evidence. Third, Plaintiff

                                  10   insists that ALJ’s Step Five findings are also not supported by substantial evidence. (Dkt. No. 18

                                  11   at 14-25.) Because Plaintiff’s arguments regarding the weighing of the medical evidence impact

                                  12   the ALJ’s alleged errors at the other steps in the sequential evaluation, the Court’s analysis begins
Northern District of California
 United States District Court




                                  13   there.

                                  14            A.     The ALJ’s Weighing of the Medical Evidence

                                  15            In the Ninth Circuit, courts must “distinguish among the opinions of three types of

                                  16   physicians: (1) those who treat the claimant (treating physicians); (2) those who examine but do

                                  17   not treat the claimant (examining physicians); and (3) those who neither examine nor treat the

                                  18   claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (as

                                  19   amended (Apr. 9, 1996)). A treating physician’s opinion is entitled to more weight than that of an

                                  20   examining physician, and an examining physician’s opinion is entitled to more weight than that of

                                  21   a nonexamining physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). “The opinion of an

                                  22   examining doctor, even if contradicted by another doctor, can only be rejected for specific and

                                  23   legitimate reasons that are supported by substantial evidence in the record,” and the ALJ “must

                                  24   provide “clear and convincing” reasons for rejecting an uncontradicted opinion of an examining

                                  25   physician. Lester, 81 F.3d at 830-31.

                                  26            “When an ALJ does not explicitly reject a medical opinion or set forth specific, legitimate

                                  27   reasons for crediting one medical opinion over another, he errs. In other words, an ALJ errs when

                                  28   he rejects a medical opinion or assigns it little weight while doing nothing more than ignoring it,
                                                                                         11
                                   1   asserting without explanation that another medical opinion is more persuasive, or criticizing it

                                   2   with boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison v.

                                   3   Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (internal citation omitted). In weighing medical

                                   4   opinions, the ALJ may consider (1) the examining relationship, (2) the treatment relationship, (3)

                                   5   the supportability, (4) the consistency, (5) the specialization, and (6) other factors brought to the

                                   6   ALJ’s attention. 20 C.F.R. § 416.927(c)(5). In conducting this review, the court “must consider

                                   7   the entire record as a whole, weighing both the evidence that supports and the evidence that

                                   8   detracts from the Commissioner’s conclusion, and may not affirm simply by isolating a specific

                                   9   quantum of supporting evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017).

                                  10          Plaintiff contends that the ALJ’s reasons for giving little to partial weight to the opinions

                                  11   of examining psychiatric consultants Drs. Kiefer and Stone are neither clear or convincing, nor

                                  12   specific and legitimate reasons supported by substantial evidence.
Northern District of California
 United States District Court




                                  13
                                                      1.      Dr. John Kiefer’s Consultative Assessment of the Plaintiff’s Mental
                                  14                          Impairments
                                  15          Dr. Kiefer evaluated Plaintiff twice and the ALJ gave different weight to each of his
                                  16   opinions. In particular, the ALJ gave little weight to Dr. Kiefer’s initial assessment because it
                                  17   predated the alleged onset date and because it was “inconsistent with the evidence as described
                                  18   above.” (AR 65.)
                                  19          The ALJ’s reason for assigning little weight to Dr. Kiefer’s initial assessment because it
                                  20   was “inconsistent with the evidence” is not sufficient. “An ALJ can satisfy the substantial
                                  21   evidence requirement by setting out a detailed and thorough summary of the facts and conflicting
                                  22   clinical evidence, stating his interpretation thereof, and making findings. The ALJ must do more
                                  23   than state conclusions. He must set forth his own interpretations and explain why they, rather than
                                  24   the doctors’, are correct.” Garrison, 759 F.3d at 1012 (internal citations and quotation marks
                                  25   omitted). Here, rather than doing so, the ALJ simply stated that Dr. Kiefer’s assessment was
                                  26   “inconsistent with the evidence” previously described. (AR 65.) Up until that point in the
                                  27   opinion, the ALJ had summarized Plaintiff’s history of medical impairments and treatments. (AR
                                  28   58-65.) The ALJ erred by failing to specifically delineate why the previously described evidence
                                                                                       12
                                   1   was inconsistent with Dr. Kiefer’s assessment. See Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.

                                   2   1988) (holding that and ALJ errs when he “merely states that the objective factors point toward an

                                   3   adverse conclusion and makes no effort to relate any of these objective factors to any of the

                                   4   specific medical opinions and findings he rejects.”).

                                   5          The ALJ’s second reason for rejecting Dr. Kiefer’s initial opinion—that it predates the

                                   6   alleged onset date—does not make the ALJ’s error above harmless. In support of the ALJ’s

                                   7   conclusion that he could reject the opinion based solely on its date, the Commissioner cites Baker

                                   8   v. Berryhill, 720 F. App’x. 352 (9th Cir. 2017) (unpublished), which relies on Carmickle v.

                                   9   Comm’sr, Soc. Sec. Admin., 533 F.3d 1155 (9th Cir. 2008). In Carmickle, however, the court

                                  10   explained that:

                                  11                     the ALJ gave little weight to [the physician’s] opinion because it was
                                                         provided before [the plaintiff’s] alleged onset of disability at a time
                                  12                     when [the plaintiff] was working two jobs that he never indicated
Northern District of California
 United States District Court




                                                         having trouble performing before his on-the-job injury. Medical
                                  13                     opinions that predate the alleged onset of disability are of limited
                                                         relevance. See Fair v. Bowen, 885 F.2d 597, 600 (9th Cir.1989). This
                                  14                     is especially true in cases such as this where disability is allegedly
                                                         caused by a discrete event. See SSR 83–20 (1983).
                                  15
                                       Id. at 1165. Thus, it was the timing of the opinion in relation to the plaintiff’s actual
                                  16
                                       circumstances at that time that gave the opinion limited relevance. Here, in contrast, the ALJ does
                                  17
                                       not identify any circumstance that would make Dr. Kiefer’s opinion—rendered a little less than
                                  18
                                       two years before the alleged onset date—wholly irrelevant. Similarly, in Fair v. Bowen, there was
                                  19
                                       an additional reason for discounting a medical opinion, beyond that it predated the alleged onset
                                  20
                                       date. 885 F.2d 597, 605 (9th Cir. 1989) (The ALJ properly discounted medical opinion prior to
                                  21
                                       the alleged onset date “because it was premised on [Plaintiff’s] own subjective complaints, which
                                  22
                                       the ALJ had already properly discounted.”); see also Burkhart v. Bowen, 856 F.2d 1335, 1339 n.1
                                  23
                                       (9th Cir. 1988) (“The ALJ correctly rejected this evidence on the grounds that it is not probative
                                  24
                                       both because it is prior to the relevant time period and inconclusive since the last notation was that
                                  25
                                       the depression was improved.”) (emphasis added).
                                  26
                                              In any event, assuming without deciding that the ALJ did not err in refusing to consider
                                  27
                                       Dr. Kiefer’s initial opinion, the ALJ erred in granting “partial weight” to Dr. Kiefer’s subsequent
                                  28
                                                                                           13
                                   1   evaluation. The ALJ rejected Dr. Kiefer’s opinion except to the extent that his opinion was

                                   2   “consistent with the treating psychologist opinion of Dr. Judith Speed.” (AR 65.) The ALJ also

                                   3   cited that Plaintiff “work[ed] at a café and work[ed] well with supervisors” as a basis for rejecting

                                   4   Dr. Kiefer’s opinion that Plaintiff had “poor” functional abilities in social interaction. (Id.)

                                   5          First, that Dr. Kiefer’s opinion differed in some respect from the opinion of Dr. Speed is

                                   6   not in and of itself a basis for rejecting Dr. Kiefer’s opinion. Even if an examining doctor’s

                                   7   opinion is contradicted by another doctor, it “can only be rejected for specific and legitimate

                                   8   reasons that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31.

                                   9   Beyond the statement that he accepted Dr. Kiefer’s opinion to the extent that it was consistent with

                                  10   Dr. Speed, the ALJ offered no other justification. (AR 65.) Moreover, the ALJ also did not fully

                                  11   accept Dr. Speed’s opinion, even though it served as the basis for rejecting Dr. Kiefer’s second

                                  12   evaluation. (AR 66.)
Northern District of California
 United States District Court




                                  13          The Commissioner’s reliance on Tonapetyan v. Halter, 242 F.3d 1144 (9th Cir. 2001) in

                                  14   support of the ALJ’s rejection of Dr. Kiefer’s second opinion is not persuasive. In Tonapetyan,

                                  15   the ALJ rejected an examining physician’s opinion that the plaintiff was “totally disabled by her

                                  16   physical impairments” in favor of two contrary opinions—one from an examining physician and

                                  17   the other from a non-examining physician—that the Plaintiff was not totally disabled. 242 F.3d at

                                  18   1149. The court found the two contrary opinions constituted specific and legitimate reasons

                                  19   supported by substantial evidence because unlike the first examining physician whose opinion was

                                  20   premised on the plaintiff’s subjective complaints, the latter opinions were based on an objective

                                  21   examination of the plaintiff. (Id.) Here, unlike in Tonapetyan, the record does not include such

                                  22   disparate opinions. To the contrary, Drs. Kiefer and Speed mostly agreed on the extent of

                                  23   Plaintiff’s mental impairments, with some minor disagreements on degree of severity. (Compare

                                  24   AR 495-96 with AR 702-04.) The ALJ had to do more than baldly recite that it was rejecting Dr.

                                  25   Kiefer’s opinion to the extent it was not consistent with Dr. Speed’s opinion.

                                  26          Second, the ALJ’s reliance on Plaintiff’s part-time work at Thrive Café to discount Dr.

                                  27   Kiefer’s opinion is not a specific and legitimate reason supported by substantial evidence.

                                  28   Plaintiff’s position with Thrive Café was part of a rehabilitation program that allowed Plaintiff
                                                                                         14
                                   1   freedoms not traditionally associated with a work setting. (AR 17.) The program lasted from

                                   2   March 2016 to September 2016. (AR 349.) Plaintiff had a “peer mentor” assigned to him where

                                   3   the mentor was “holding [his] hand, basically” through the program, and frequently gave him rides

                                   4   to work given Plaintiff’s anxiety around driving and taking public transportation. (AR 29-30.)

                                   5   Plaintiff often had to suddenly leave the job and take a break because of building anxiety. (AR

                                   6   17.) On average, Plaintiff would have severe anxiety or panic two times a week. (AR 30-31.)

                                   7   The ALJ does not acknowledge any of these circumstances and therefore his conclusion that based

                                   8   on his café work, Dr. Kiefer’s opinion of “poor” social interaction function was inconsistent is

                                   9   illogical and not supported by substantial evidence.

                                  10           Accordingly, the ALJ failed to offer clear and convincing or specific and legitimate

                                  11   reasons supported by substantial evidence for giving partial weight to Dr. Kiefer’s second opinion.

                                  12                  2.      Dr. Judith Speed’s Assessment of Plaintiff’s Mental Impairments
Northern District of California
 United States District Court




                                  13           Plaintiff also challenges the ALJ’s assignment of “partial weight” to the opinion of treating

                                  14   psychologist Dr. Speed. (AR 66.) The ALJ found that Dr. Speed’s opinion regarding Plaintiff’s

                                  15   mild limitations in understanding, memory, and social interaction was consistent with the record,

                                  16   but that her opinion regarding Plaintiff’s moderately severe or severe limitations in adaptation are

                                  17   “not entirely consistent” with Plaintiff’s testimony that he can: 1)“sew hats from patterns (but

                                  18   stopped because he was not satisfied with how they looked);” 2) “do Internet research, borrow

                                  19   books from the library, and read and understand information from peer review studies and

                                  20   scientific journals about pharmacology of medications;” 3) “learn how to make coffee and work

                                  21   successfully at Thrive Café, albeit part time and with flexibility as to break;” and 4) “go to benefits

                                  22   offices and, without incident, successfully apply for Medical.” (AR 66.) The ALJ further noted

                                  23   that “Dr. Speed had only seen the claimant for a few months when she rendered her opinion.”

                                  24   (Id.)

                                  25           The inconsistencies cited by ALJ are not substantial evidence to reject Dr. Speed’s

                                  26   opinion. See Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001) (“That a person who

                                  27   suffers from severe panic attacks, anxiety, and depression makes some improvement does not

                                  28   mean that the person’s impairments no longer seriously affect her ability to function in a
                                                                                         15
                                   1   workplace.”); see also Kelly v. Berryhill, 732 F. App'x 558, 561 (9th Cir. 2018) (unpublished)

                                   2   (“cherry-picking of the record” is impermissible.)

                                   3           First, that Plaintiff has made his own hats, does Internet research, borrows books from the

                                   4   library, and reads about the pharmacology of medicine does not mean he does not suffer from

                                   5   mental health issues which would preclude him from working. See Fair v. Bowen, 885 F.2d 597,

                                   6   603 (9th Cir. 1989) (“[M]any home activities are not easily transferable to what may be the more

                                   7   grueling environment of the workplace, where it might be impossible to periodically rest or take

                                   8   medication.”). Plaintiff’s testimony regarding making hats exemplifies this point: Plaintiff

                                   9   testified that he has not made a hat since October 2015 and working on new patterns has been very

                                  10   slow without much progress “because of the difficulties in [his] life,” and not entirely because he

                                  11   was not satisfied with the way they looked, as the ALJ put it. (AR 26, 40, 66.)

                                  12          Second, the ALJ’s reliance on Plaintiff’s work at the Thrive Café to discount Dr. Speed’s
Northern District of California
 United States District Court




                                  13   opinion is not enough. As discussed, supra, Thrive Café was a rehabilitation program that

                                  14   allowed Plaintiff freedoms not traditionally associated with a work setting.

                                  15          Third, that Plaintiff successfully applied for MediCal does not undermine Dr. Speed’s

                                  16   finding that he has severe limitation in concentration and persistence and severe limitations in

                                  17   adaptation, as evidenced by his work history. (AR 17, 19-20, 22, 702-03.) As with Plaintiff’s

                                  18   activities of daily living, the ALJ fails to explain how his one-time application for MediCal

                                  19   translates to the ability to perform in a work setting. See Trevizo v. Berryhill, 871 F.3d 664, 676

                                  20   (9th Cir. 2017) (“Though the ALJ repeatedly pointed to Trevizo’s responsibilities caring for her

                                  21   young adoptive children as a reason for rejecting her disability claim, the record provides no

                                  22   details as to what Trevizo’s regular childcare activities involved.”).

                                  23          Finally, that Dr. Speed only treated Plaintiff for a short period of time is not in and of itself

                                  24   reason to discount her opinion. See 20 C.F.R. § 404.1527(a)(2) (“We may consider an acceptable

                                  25   medical source who has treated or evaluated you only a few times or only after long intervals (e.g.,

                                  26   twice a year) to be your treating source if the nature and frequency of the treatment or evaluation

                                  27   is typical for your condition(s)”.) When a treating doctor’s opinion is not controlling, it is

                                  28   weighted according to factors such as the length of the treatment relationship and the frequency of
                                                                                         16
                                   1   examination, the nature and extent of the treatment relationship, supportability, and consistency

                                   2   with the record. See 20 C.F.R. § 404.1527(c)(2)–(6). The ALJ discounted Dr. Speed’s opinion

                                   3   based on the length of the treating relationship without discussing the other relevant factors.

                                   4          Plaintiff also argues that the ALJ failed to address Dr. Speed’s substantial loss assessment

                                   5   of Plaintiff’s abilities. While there is some overlap between the substantial loss assessment and

                                   6   the parts of Dr. Speed’s opinion the ALJ did discuss, the ALJ did not specifically discuss the

                                   7   substantial loss assessment and offered no reason to ignore it. The Commissioner’s explanation

                                   8   for why the ALJ did not discuss the substantial loss assessment—that it contradicted some other

                                   9   parts of Dr. Speed’s opinion—cannot be considered as the Court is limited to evaluating ALJ’s

                                  10   findings and reasonings. Bray v. Commissioner of Social Security Admin., 554 F.3d 1219, 1225

                                  11   (9th Cir. 2009) (“Long-standing principles of administrative law require us to review the ALJ’s

                                  12   decision based on the reasoning and factual findings offered by the ALJ—not post hoc
Northern District of California
 United States District Court




                                  13   rationalizations that attempt to intuit what the adjudicator may have been thinking.”)

                                  14          Accordingly, the ALJ failed to give either clear and convincing or specific and legitimate

                                  15   reasons supported by substantial evidence for not fully crediting Dr. Speed’s treating physician

                                  16   opinion.

                                  17          B.      The ALJ’s Adverse Credibility Finding

                                  18          To “determine whether a claimant’s testimony regarding subjective pain or symptoms is

                                  19   credible,” an ALJ must use a “two-step analysis.” Garrison, 759 F.3d at 1014. “First, the ALJ

                                  20   must determine whether the claimant has presented objective medical evidence of an underlying

                                  21   impairment which could reasonably be expected to produce the pain or other symptoms alleged.”

                                  22   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (citations omitted). “Second, if the

                                  23   claimant meets the first test, and there is no evidence of malingering, the ALJ can reject the

                                  24   claimant’s testimony about the severity of [his] symptoms only by offering specific, clear and

                                  25   convincing reasons for doing so.” Id. (citations omitted). The clear and convincing standard is

                                  26   “the most demanding required in Social Security cases.” Moore v. Comm'r of the Soc. Sec.

                                  27   Admin., 278 F.3d 920, 924 (9th Cir. 2002).

                                  28          Here, the ALJ did not find that Plaintiff was malingering, but did find that “allegations of
                                                                                        17
                                   1   disability asserted by the [Plaintiff] are not entirely consistent with the balance of the evidence.”

                                   2   (AR 63.) “To discredit a claimant’s symptom testimony when the claimant has provided objective

                                   3   medical evidence of the impairments which might reasonably produce the symptoms or pain

                                   4   alleged and there is no evidence of malingering, the ALJ must give ‘specific, clear, and convincing

                                   5   reasons for rejecting’ the testimony by identifying ‘which testimony [the ALJ] found not credible’

                                   6   and explaining ‘which evidence contradicted that testimony.’” Laborin v. Berryhill, 867 F.3d

                                   7   1151, 1155 (9th Cir. 2017) (quoting Brown–Hunter v. Colvin, 806 F.3d 487, 489, 494 (9th Cir.

                                   8   2015)). The ALJ’s reasons fail to meet the standard, and the Commissioner’s attempt to bolster

                                   9   the ALJ’s reasons similarly fail.

                                  10           The ALJ relied on the following “inconsistencies”:

                                  11       •   Plaintiff’s “daily activities are not consistent with a finding of disability” because he

                                  12           “spends his day on the computer and doing research on the Internet . . . takes short walks,
Northern District of California
 United States District Court




                                  13           plays guitar and reads . . . does some cooking and laundry” while doing “little

                                  14           housekeeping . . . able to shop . . . getting out of the house and spending more time with

                                  15           friends, as opposed to giving into anxiety and remaining at home . . . attends individual

                                  16           and group counseling”;

                                  17       •   Plaintiff’s ability to “work on a sewing pattern” and that he “taught himself how to make a

                                  18           hat”;

                                  19       •   Plaintiff “was able to take care of his MediCal renewal paperwork despite being stressed

                                  20           out about it” and asked staff for help without “having a panic attack on that occasion,”

                                  21           since renewing MediCal is “an important and consequential task” and being able to

                                  22           accomplish it “is not inconsistent with allegations of a disabling mental impairment”;

                                  23       •   Plaintiff was not “fully compliant with his medications and ha[d] declined medications,”

                                  24           while being “thorough” in his research of medication pharmacology by doing internet

                                  25           research and reading peer-reviewed studies and journals;

                                  26       •   Plaintiff’s OCD “by self-report . . . does not appear to be incapacitating” and Dr. Amy

                                  27           Jenks’ letter regarding Plaintiff’s lack of response to OCD treatment is worth little weight

                                  28           since it “concerns the time prior to the alleged onset date.”
                                                                                         18
                                   1   (AR 63-64.)

                                   2          As discussed supra, the first three reasons are not specific, clear, and convincing reasons

                                   3   for rejecting Plaintiff’s mental and functional impairment claims. As for Plaintiff’s non-

                                   4   compliance with medication, while Plaintiff has been afraid of taking certain medication at times,

                                   5   he does have a long history of medication compliance. The medical records from Ole Health

                                   6   spanning 8/19/2015 - 11/15-2016 note that Plaintiff has largely adhered to medication as

                                   7   prescribed. (AR 663-700.) Plaintiff also reported being compliant with his medication when he

                                   8   worked at the Thrive Café and his previous jobs. (AR 31-32.) He was also compliant with his

                                   9   medication at the time of the hearing. (AR 33.) Moreover, Plaintiff’s noncompliance with

                                  10   medication may itself be a result of his medical impairments. When asked at the hearing why he

                                  11   sometimes does not comply with the medication, Plaintiff explained that he “tend[s] to a lot of

                                  12   reading on pharmacology medications,” and is wary of medication that “could be [a] risk for
Northern District of California
 United States District Court




                                  13   making things worse long-term.” (AR 23.) Even though he has been advised by his therapists and

                                  14   other medical professionals to do less research about his medications, Plaintiff cannot fully

                                  15   comply because “if something is a risk to [his] health, [he] has to know,” and “it’s part of [his]

                                  16   obsessive nature” to know. (AR 35-36, 691-92.) “[I]t is a questionable practice to chastise one

                                  17   with a mental impairment for the exercise of poor judgment in seeking rehabilitation.” Nguyen v.

                                  18   Chater, 100 F.3d 1462, 1465 (9th Cir. 1996) (quotation marks and citations omitted).

                                  19          Likewise, although the ALJ appears to reject Plaintiff’s self-reports of OCD, at Step Two

                                  20   the ALJ found Plaintiff to be suffering from severe OCD. (AR 688, 59.) Indeed, the record

                                  21   supports Plaintiff’s OCD: subsequent records from Ole Health show that the Plaintiff continued to

                                  22   be diagnosed with OCD—along with insomnia, anxiety and panic symptoms—and was referred to

                                  23   therapy for it. (AR 659-60.) The ALJ fails to acknowledge this internal inconsistency within his

                                  24   opinion.

                                  25           Accordingly, the ALJ failed to provide specific, clear and convincing reasons supported

                                  26   by substantial evidence for discounting Plaintiff’s subjective testimony regarding his mental health

                                  27   and functional limitations.

                                  28                                                    ***
                                                                                         19
                                   1          Because the ALJ’s consideration of the medical evidence and adverse credibility finding

                                   2   are not supported by substantial evidence, the ALJ’s decision cannot stand. Given this, the Court

                                   3   need not consider Plaintiff’s additional arguments regarding the RFC, Step three, and Step five

                                   4   finding. The ALJ’s errors here go to the heart of the disability determination and are not harmless.

                                   5   See Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (“An error is

                                   6   harmless if it is inconsequential to the ultimate nondisability determination, or if the agency’s path

                                   7   may reasonably be discerned, even if the agency explains its decision with less than ideal clarity.”)

                                   8   (internal quotation marks and citations omitted); Stout v. Comm'r, Soc. Sec. Admin., 454 F.3d

                                   9   1050, 1056 (9th Cir. 2006) (“[A] reviewing court cannot consider the error harmless unless it can

                                  10   confidently conclude that no reasonable ALJ, when fully crediting the testimony, could have

                                  11   reached a different disability determination.”).

                                  12          C.      Remand
Northern District of California
 United States District Court




                                  13          Plaintiff asks the Court to remand for immediate benefits under the credit-as-true rule.

                                  14   Generally, when the Court reverses an ALJ’s decision, “the proper course, except in rare

                                  15   circumstances, is to remand to the agency for additional investigation or explanation.” Benecke v.

                                  16   Barnhart, 379 F.3d 587, 595 (9th Cir. 2004). However, a court may remand for an immediate

                                  17   award of benefits where “(1) the record has been fully developed and further administrative

                                  18   proceedings would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient

                                  19   reasons for rejecting evidence, whether claimant testimony or medical opinion; and (3) if the

                                  20   improperly discredited evidence were credited as true, the ALJ would be required to find the

                                  21   claimant disabled on remand.” Garrison, 759 F.3d at 1020. Each part of this three-part standard

                                  22   must be satisfied for the court to remand for an award of benefits, id., and “[i]t is the ‘unusual

                                  23   case’ that meets this standard.” Williams v. Colvin, No. 12-cv-6179-YGR, 2014 WL 957025, at

                                  24   *14 (N.D. Cal. Mar. 6, 2014) (quoting Benecke, 379 F.3d at 595); Leon v. Berryhill, 880 F.3d

                                  25   1041, 1045 (9th Cir. 2017) (“where [...] an ALJ makes a legal error, but the record is uncertain and

                                  26   ambiguous, the proper approach is to remand the case to the agency”) (citing Treichler, 775 F.3d

                                  27   at 1105). It is only “rare circumstances that result in a direct award of benefits” and “only when

                                  28   the record clearly contradicted an ALJ’s conclusory findings and no substantial evidence within
                                                                                          20
                                   1   the record supported the reasons provided by the ALJ for denial of benefits.” Leon, 880 F.3d at

                                   2   1047.

                                   3           Such rare circumstances exist here. As to the first prong, the record is fully developed. It

                                   4   spans more than seven hundred pages and contains treatment notes from dozens of doctor visits

                                   5   during the insured period as well as medical history dating back as far as 2007. Although the ALJ

                                   6   insisted Plaintiff’s mental impairments are not disabling, the record reflects Plaintiff’s ongoing

                                   7   mental health problems and attempts to obtain treatment. The record also reflects Plaintiff’s

                                   8   testimony before the ALJ and his responses to questionnaires about his physical and mental

                                   9   limitations, and includes medical opinions of treating physician Dr. Speed, examining physician

                                  10   Dr. Kiefer, and other extensive health records—all of which corroborate the disabling nature of

                                  11   Plaintiff’s impairments. In addition, the VE testified that if someone requires “frequent

                                  12   supervision,” they would not be employable in the two unskilled jobs that the ALJ ultimately
Northern District of California
 United States District Court




                                  13   identified that the Plaintiff can do. Compare AR 45-46 with AR 68. The VE also testified that if

                                  14   someone would be off-task for 15 percent of an eight-hour day, they would be unemployable.

                                  15   (AR 46-47.) The VE’s testimony is consistent with the medical opinions of Dr. Speed and Dr.

                                  16   Kiefer regarding Plaintiff’s abilities. Dr. Speed found severe limitations in: “ability to perform

                                  17   activities within a schedule, maintain regular attendance and be punctual within customary

                                  18   tolerances” and “ability to complete a normal workday and workweek without interruptions from

                                  19   psychologically based symptoms and to perform at a consistent pace without an unreasonable

                                  20   number and length of rest periods.” (AR 702.) In both of his opinions, Dr. Kiefer found the

                                  21   Plaintiff had a poor ability to “sustain an ordinary routine without special supervision” along with

                                  22   a poor ability “to complete a normal workday/workweek at a consistent pace without

                                  23   interruptions.” (AR 401, 496.)

                                  24           The second and third prongs of the credit-as-true standard are also satisfied. The ALJ

                                  25   failed to provide legally sufficient reasons for rejecting the informed medical opinion of Plaintiff’s

                                  26   treating physician Dr. Speed as well as the statements of her treating psychologist Dr. Kiefer, and

                                  27   instead, improperly gave them less weight. When credited as true, Dr. Speed and Dr. Kiefer’s

                                  28   opinions establish that Plaintiff is disabled because the VE testified that somebody with his
                                                                                         21
                                   1   limitations regarding concentration and persistence would be unemployable. (AR 45-46.) Brown-

                                   2   Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (“The touchstone for an award of benefits is

                                   3   the existence of a disability, not the agency’s legal error.”); Trevizo v. Berryhill, 871 F.3d 664 (9th

                                   4   Cir. 2017) (applying credit-as-true where: (1) ALJ failed to provide legally sufficient reasons to

                                   5   discredit treating doctor’s opinion; (2) treating opinion was supported by evidence; (3) VE

                                   6   testified that an individual of similar status and impairment was unable to work full-time; and (4)

                                   7   plaintiff’s testimony was not inconsistent with the record).

                                   8          The Commissioner insists that remand for an award of benefits is improper because the

                                   9   record contains conflicting evidence regarding Plaintiff’s alleged disability—pointing to “conflict

                                  10   of medical opinion evidence.” (Dkt. No. 29 at 14.) However, as discussed supra, this argument is

                                  11   not supported by the record: there is no material conflict in the medical opinion evidence. “[T]he

                                  12   credit-as-true rule foreclose[s] the argument that a remand for the purpose of allowing the ALJ to
Northern District of California
 United States District Court




                                  13   have a mulligan qualifies as a remand for a useful purpose under the first part of credit-as-true

                                  14   analysis.” See Garrison, 759 F.3d at 1021 (citing Benecke, 379 F.3d at 595) (“Allowing the

                                  15   Commissioner to decide the issue again would create an unfair ‘heads we win; tails, let’s play

                                  16   again’ system of disability benefits adjudication.”) In sum, there is no serious doubt based on the

                                  17   Court’s evaluation of the record as a whole that Plaintiff is disabled within the meaning of the

                                  18   Social Security Act.

                                  19                                             CONCLUSION

                                  20          For the reasons stated above, Plaintiff’s motion for summary judgment is GRANTED and

                                  21   Defendant’s cross-motion is DENIED. The Court VACATES the ALJ’s final decision and

                                  22   REMANDS for an award of benefits.

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 20, 2020

                                  25

                                  26
                                                                                                      JACQUELINE SCOTT CORLEY
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                         22
